COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Bumgardner
UNPUBLISHED


              Argued at Salem, Virginia


              LINDA RUSSELL LAMB
                                                                              MEMORANDUM OPINION ∗ BY
              v.     Record No. 0710-12-3                                      JUDGE WILLIAM G. PETTY
                                                                                  FEBRUARY 5, 2013
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF BOTETOURT COUNTY
                                              Malfourd W. Trumbo, Judge

                               Wayne D. Inge (Law Office of Wayne D. Inge, on brief), for
                               appellant.

                               Michael T. Judge, Senior Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General; Aaron J. Campbell, Assistant
                               Attorney General, on brief), for appellee.


                     Linda Russell Lamb appeals her conviction of obtaining utility service without payment

              in violation of Code § 18.2-187.1. On appeal, Lamb argues that the trial court erred in denying

              her motion to strike because the evidence was insufficient to prove that she received notice that

              her utility service was disconnected, as required by Code § 18.2-187.1(A). For the reasons set

              forth below, we affirm the judgment of the trial court.

                                                                I.

                     Because the parties are fully conversant with the record in this case and this

              memorandum opinion carries no precedential value, we recite below only those facts and

              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

              this appeal. “On appeal, ‘we review the evidence in the light most favorable to the

                     ∗
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, granting to it all reasonable inferences fairly deducible therefrom.’” Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (quoting Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987)).

                                                    II.

        Lamb argues that the evidence was insufficient to prove that she received notice of the

disconnection of her utility service. In advancing this argument, Lamb contends that Code

§ 18.2-187.1(C) requires a utility disconnect notice to be sent by registered or certified mail with

a return receipt requested, and absent proof of such notice, she cannot be convicted under Code

§ 18.2-187.1. We disagree.

        “‘When reviewing the sufficiency of the evidence to support a conviction, [this] Court

will affirm the judgment unless the judgment is plainly wrong or without evidence to support

it.’” Mayfield v. Commonwealth, 59 Va. App. 839, 850, 722 S.E.2d 689, 695 (2012) (alteration

in original) (quoting Bolden v. Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008)).

Thus, an “‘appellate court does not ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.’” Id. (quoting Britt v. Commonwealth, 276 Va.
569, 573-74, 667 S.E.2d 763, 765 (2008)). Instead, “‘the relevant question is whether any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “‘This familiar standard

gives full play to the responsibility of the trier of fact . . . to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.’” Id.

(quoting Brown v. Commonwealth, 56 Va. App. 178, 185, 692 S.E.2d 271, 274 (2010)).

        This appeal also involves a question of statutory construction. “‘Statutory construction is

a question of law which we review de novo on appeal.’” Lynchburg Div. of Soc. Servs. v. Cook,




                                                   -2-
276 Va. 465, 480, 666 S.E.2d 361, 368 (2008) (quoting Parker v. Warren, 273 Va. 20, 23, 639
S.E.2d 179, 181 (2007)). In construing statutes, we “‘apply the plain language of a statute unless

the terms are ambiguous.’” Id. (quoting Boynton v. Kilgore, 271 Va. 220, 227, 623 S.E.2d 922,

926 (2006)). Our “‘primary objective . . . is to ascertain and give effect to legislative intent.’”

Commonwealth v. Amerson, 281 Va. 414, 418, 706 S.E.2d 879, 882 (2011) (quoting Conger v.

Barrett, 280 Va. 627, 630, 702 S.E.2d 117, 118 (2010)). Legislative intent is discovered “‘by

giving to all the words used their plain meaning, and construing all statutes in pari materia in

such manner as to reconcile, if possible, any discordant feature which may exist, and make the

body of the laws harmonious and just in their operation.’” Thomas v. Commonwealth, 59
Va. App. 496, 500, 720 S.E.2d 157, 159-60 (2012) (quoting Lucy v. Cnty. of Albemarle, 258 Va.
118, 129-30, 516 S.E.2d 480, 485 (1999)). Finally, “‘[W]e . . . presume that the legislature

chose, with care, the words it used when it enacted the relevant statute.’” Seabolt v. Cnty. of

Albemarle, 283 Va. 717, 720, 724 S.E.2d 715, 717 (2012) (quoting Addison v. Jurgelsky, 281
Va. 205, 208, 704 S.E.2d 402, 404 (2011)).

       Code § 18.2-187.1(A) provides:

               It shall be unlawful for any person knowingly, with the intent to
               defraud, to obtain or attempt to obtain, for himself or for another,
               oil, electric, gas, water, telephone, telegraph, cable television or
               electronic communication service by the use of any false
               information, or in any case where such service has been
               disconnected by the supplier and notice of disconnection has been
               given.

       Lamb’s argument hinges on the last conjunctive clause: “or in any case where such

service has been disconnected by the supplier and notice of disconnection has been given.” Code

§ 18.2-187.1(A). Specifically, Lamb argues that she was not given sufficient notice of the




                                                 -3-
disconnection of the utility service. In so arguing, Lamb points to Code § 18.2-187.1(C), which

provides a definition of notice as used in subsection A:

               The word “notice” as used in subsection A shall be notice given in
               writing to the person to whom the service was assigned. The
               sending of a notice in writing by registered or certified mail in the
               United States mail, duly stamped and addressed to such person at
               his last known address, requiring delivery to the addressee only
               with return receipt requested, and the actual signing of the receipt
               for such mail by the addressee, shall be prima facie evidence that
               such notice was duly received.

       Lamb argues that the statute requires notice to be given in writing by registered or

certified mail, return receipt requested. This reading of the statute is vitiated by the plain

language of the statute. In order to give proper notice under the statute, the utility service is only

required to give the notice “in writing to the person to whom the service was assigned.” Code

§ 18.2-187.1(C) (emphasis added). The second part of the statute concerning registered and

certified mail is not a requirement. Instead, the term “prima facie evidence,” as used in the

statute, is merely an evidentiary rule that provides the Commonwealth with a rebuttable

presumption. See Charles E. Friend & Kent Sinclair, The Law of Evidence in Virginia § 5-5 (7th

ed. 2012) (stating that “statutes often utilize the term prima facie” and that “[t]hese are usually

construed to create a rebuttable presumption, thereby shifting the burden of producing evidence

to the defendant” (citing Huntt v. Commonwealth, 212 Va. 737, 739, 187 S.E.2d 183, 186

(1972))).

       Here, the evidence was sufficient to establish that Lamb was given, and received, the

required written notice under Code § 18.2-187.1(C). Lamb and her husband lived in a house in

Eagle Rock, Virginia. The electric service, which was provided by Craig-Botetourt Electric

Cooperative (CBEC), was listed in Lamb’s name but not her husband’s name. In early 2011,

Lamb had an overdue balance on her electric bill. Lamb and her husband made an agreement



                                                 -4-
with CBEC to pay the bill but subsequently breached that agreement. CBEC began the process

of disconnecting Lamb’s electric service.

       CBEC sent Lamb four disconnect notices by regular mail. The first disconnect notice

had a disconnect date of February 10, 2011. The second disconnect notice had a disconnect date

of March 10, 2011. However, due to the State Corporation Commission’s (SCC) policy of not

allowing electricity disconnects during winter months, the electricity service was not

disconnected by CBEC. The third disconnect notice had a disconnect date of April 10, 2011, but

CBEC disconnected the electric service on April 3, 2011. As a result, the SCC ordered the

service restored. The fourth disconnect notice was sent on May 10, 2011—after Lamb’s electric

service was disconnected on April 13, 2011 pursuant to the April 10, 2011 notice.

       In summation, a total of four written notices were mailed to Lamb’s address, which was

the same address listed on Lamb’s CBEC account. None of these notices were returned to

CBEC as undeliverable. Moreover, Lamb had received past bills at the same address, and those

bills had been paid. Beyond this, the record suggests that Lamb’s husband contacted the SCC

concerning the April 2011 notice, and the SCC forced CBEC to turn the electric service back on

because it had been disconnected prior to the date listed on the notice. The totality of the

evidence is such that a rational trier of fact could have found, beyond a reasonable doubt, that

Lamb received adequate notice of the disconnection of the electric service. Therefore, we hold

that the evidence was sufficient to establish that Lamb received the required written notice under

Code § 18.2-187.1(C), and we affirm the judgment of the trial court.

                                                III.

       For the foregoing reasons, we affirm Lamb’s conviction.

                                                                                          Affirmed.




                                                -5-